Citation Nr: 0733363	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to a compensable initial disability rating for 
carpal tunnel syndrome of the left wrist.

2. Entitlement to service connection for carpal tunnel 
syndrome of the right wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied entitlement to the 
benefits currently sought on appeal. 


FINDING OF FACT

The veteran's carpal tunnel syndrome of the left wrist is 
manifested by full range of motion with some stiffness on 
extension.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
carpal tunnel syndrome of the left wrist are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.40, 
4.123, 4.124, 4.124a, Diagnostic Codes 8515, 8615, 8715 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, VA and private medical records, VA 
compensation and pension examination reports, and lay 
statements submitted by the veteran and his wife. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 
Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993). Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

In determining the appropriate rating criteria for the 
veteran's service-connected carpal tunnel syndrome of the 
left wrist, the Board notes at the outset that there is no 
diagnostic code directly on point. When an unlisted condition 
is encountered, it is  permissible to rate the disability 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. See 38 C.F.R. § 4.20 
(2007). The disability in question is rated by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (paralysis of the 
median nerve). The Board has reviewed other diagnostic codes 
and finds this to be the most appropriate code.

The veteran contends the manifestations of his service-
connected carpal tunnel syndrome of the left wrist are worse 
than the currently assigned noncompensable initial disability 
rating reflects. He contends that he experiences stiffness, 
pain, weakness, and numbness in his left wrist and hand.

The criteria for evaluating the severity or impairment of the 
median nerve group of the peripheral nerves are set forth 
under Diagnostic Codes 8515, 8615, and 8715. Under Diagnostic 
Code 8515, a 10 percent evaluation may be assigned for mild 
incomplete paralysis of the median nerve for the major upper 
extremity. See 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2007).

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve group, 
respectively. The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above. See 
38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715 (2007).

A note in the Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2007).

The veteran underwent a VA peripheral nerves examination in 
May 2004. He reported a history of numbness and pain in the 
left hand which improved after carpal tunnel release surgery. 
During the examination the veteran reported some stiffness in 
his left hand, especially with extension at the wrist. 
Phalen's and Tinel's testing was negative. Sensory and motor 
examinations were normal, and no thenar atrophy was observed. 
The examiner concluded the veteran's carpal tunnel syndrome 
of the left hand improved markedly subsequent to surgery. 

The criteria for a compensable initial disability rating for 
carpal tunnel syndrome of the left wrist pursuant to 
Diagnostic Code 8515 are not met. The medical evidence of 
record indicates the veteran is not currently seeking 
treatment for his left wrist disability. On examination, 
strength and range of motion in the left wrist are normal. 
Although the veteran reports some stiffness with extension, 
there are no consistent organic changes such as muscle 
weakness, muscular atrophy or trophic changes involving the 
left wrist. There is no evidence of sensory or motor 
deficits.

The evidence does not demonstrate symptoms consistent with 
mild incomplete paralysis of the median nerve. Similarly, the 
evidence does not demonstrate that the veteran's condition is 
manifested by mild incomplete neuritis, or neuralgia, such 
that a higher initial evaluation is warranted under 
Diagnostic Codes 8615 or 8715. As such, the Board finds that 
the veteran's neurologic manifestations are noncompensable.

The Board concludes, therefore, that the criteria for a 
compensable initial disability rating for service-connected 
carpal tunnel syndrome of the left wrist are not met. 
Further, the evidence does not demonstrate additional 
limitation of motion due to pain, fatigability, or repetitive 
motion. DeLuca v. Brown, 8 Vet. App. 202 (1995). As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

In addition, the evidence does not reveal manifestations of 
the veteran's carpal tunnel syndrome of the left wrist 
warranting a rating higher than already granted for a 
specific period or "staged rating" at any time relevant to 
the appeal. Fenderson, 12 Vet. App. 119, 126-27 (1999).

There is no objective evidence of any special circumstances 
of service-connected left-sided carpal tunnel syndrome that 
are not contemplated by the rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated March 2004 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf. 
Notice was provided prior to the initial July 2004 
adjudication of the veteran's claims for service connection. 
Because service connection has been denied, any question as 
to the appropriate effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records.  The veteran 
was provided a VA examination and opinion in May 2004. The 
veteran has not indicated the existence of any other evidence 
that is relevant to this appeal.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims. 


ORDER

Entitlement to a compensable initial disability rating for 
carpal tunnel syndrome of the left wrist is denied.


REMAND

The veteran seeks service connection for carpal tunnel 
syndrome affecting the right wrist, which he contends first 
developed in service. The veteran and his wife have submitted 
lay statements attesting to a history of right hand pain, 
stiffness, and numbness during active service. A review of 
the veteran's service medical records indicates he sought 
treatment for complaints of increased left hand numbness in 
November 1987. The veteran's treating physician noted 
"minimal symptoms affecting [the] right hand." The evidence 
of record reflects complaints of carpal tunnel syndrome 
symptoms affecting the right wrist in service, as well as a 
current diagnosis of right-sided carpal tunnel syndrome. An 
examination is necessary to determine whether the veteran's 
disability was incurred in service. 
1. The veteran's claim file should be 
submitted to a VA medical examiner to 
issue an opinion as to whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's carpal tunnel syndrome of 
the right wrist is related to the right 
wrist symptoms noted in service.  The 
claim folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
obtain any tests or studies deemed 
necessary for an accurate assessment.  

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefits sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420



 Department of Veterans Affairs


